OPINION — AG — ** LICENSING BOARDS — REMOVAL FROM OFFICE — GOVERNOR ** 74 Ohio St. 2 [74-2] AUTHORIZES THE GOVERNOR TO REMOVE MEMBERS OF THE LICENSING BOARDS WHICH MEMBERS WERE DULY APPOINTED "BY A PRECEDING OR CURRENT GOVERNOR", 22 Ohio St. 1181 [22-1181] IS AS FOLLOWS: "ANY OFFICER NOT SUBJECT TO IMPEACHMENT ELECTED OR APPOINTED TO ANY STATE, COUNTY, TOWNSHIP, CITY, TOWN, OR OTHER OFFICE UNDER THE LAWS OF THE STATE, MAY, IN THE MANNER PROVIDED IN THIS ARTICLE, BE REMOVED FROM OFFICE FOR ANY OF THE FOLLOWING CAUSES: (A) HABITUAL OR WILLFUL NEGLECT OF DUTY (B) GROSS PARTIALITY IN OFFICE (C) OPPRESSION IN OFFICE (D) CORRUPTION IN OFFICE (E) EXTORTION OR WILFUL OVERCHARGE OF FEES IN OFFICE (F) WILFUL MALADMINISTRATION (G) HABITUAL DRUNKENNESS (H) FAILURE TO PRODUCE AND ACCOUNT FOR ALL PUBLIC FUNDS AND PROPERTY IN HIS HANDS, AT ANY SETTLEMENT OR INSPECTION AUTHORIZED OR REQUIRED BY LAW" — INASMUCH AS THE MEMBERS OF THE LICENSING BOARDS ARE OFFICERS APPOINTED TO A STATE OFFICE UNDER THE LAWS OF THE STATE, AND SINCE SAID OFFICERS ARE `NOT' SUBJECT TO IMPEACHMENT, THE A.G. IS OF THE OPINION THAT SAME MAY BE REMOVED FROM OFFICE UNDER AUTHORITY OF 22 Ohio St. 1181 [22-1181], THROUGH GRAND JURY PROCEEDINGS. (APPOINTMENT, REMOVAL, PUBLIC OFFICERS) CITE: 22 Ohio St. 1181 [22-1181], 74 Ohio St. 2 [74-2] (FRED HANSEN)